Exhibit 10.2

 

To:   

Unilever N.V. and Unilever PLC

Unilever House

100 Victoria Embankment

London EC4Y 0DK

U.K.

 

For the attention of Paul Polman

25 September 2009

STRICTLY PRIVATE AND CONFIDENTIAL

OFFER LETTER FOR WORLDWIDE BODY CARE AND EUROPEAN DETERGENTS BUSINESS

Dear Sirs,

We acknowledge receipt of your letter dated 25 September 2009, which letter
contains an irrevocable and binding offer from you to acquire the Worldwide Body
Care Business and the European Detergents Business in accordance with the Draft
SPA attached to that letter (the Offer Letter). Capitalised terms used herein
shall have the meaning given in the Offer Letter, unless such term is not
defined in the Offer Letter, in which case the relevant capitalised term shall
have the meaning given in the Draft SPA attached to the Offer Letter.

 

1. ACCEPTANCE OF THE PURCHASER OFFER IN THE FORM OF THE FIRST OPTION

 

1.1 As stated in paragraph 4.1 of the Offer Letter, acceptance of the Purchaser
Offer in the form of the First Option (and the subsequent entry into by us of
the Draft SPA) will only be possible once the Consultation Requirements have
been complied with.

 

1.2 In view of the Consultation Requirements, you acknowledge that we are not
able to give any binding commitment with respect to accepting the Purchaser
Offer in the form of the First Option.

 

2. ACCEPTANCE OF THE PURCHASER OFFER IN THE FORM OF THE SECOND OPTION

 

2.1 As stated in paragraph 5.1 of the Offer Letter, acceptance of the Purchaser
Offer in the form of the Second Option (and the subsequent entry into by us of
the Second Draft SPA) will only be possible once the Seller is satisfied that
the Dutch Consultation Requirements have been complied with.

 

2.2 The Seller hereby irrevocably undertakes, in the form of a binding
commitment, to accept the Purchaser Offer in the form of the Second Option by
written notice to the Purchaser served on the last day of the Purchaser Offer
Period (which, for the avoidance of doubt, may be extended by either Party
pursuant to paragraph 1.3 of the Offer Letter) if at that time the Seller has
not already accepted the Purchaser Offer in the form of the First Option,
provided that such obligation shall only exist if the condition precedent set
out in paragraph 2.3 below have been satisfied.

 

2.3 The obligation of the Seller to accept the Purchaser Offer in the form of
the Second Option shall be subject to the Dutch Consultation Requirements having
been complied with prior to the Purchaser Offer Termination Time. In this
respect, the question of whether or not the Dutch Consultation Requirements have
been complied with shall be determined on an objective basis and shall not be
dependant on the subjective view of either of the Parties.

 

1



--------------------------------------------------------------------------------

2.4 As soon as practicably possible following the acceptance of the Purchaser
Offer in the form of the Second Offer, Parties shall, subject to paragraph 2.5
of the Offer Letter, enter into the Second Draft SPA.

 

2.5 We hereby agree that we shall not have any rights whatsoever, whether on the
basis of applicable law or otherwise, to claim the unenforceability of or to
otherwise terminate the obligation referred to in paragraph 2.2 above to,
subject to the satisfaction of the condition precedent set out in paragraph 2.3
above, accept the Purchaser Offer in the form of the Second Option and hereby
irrevocably waive any such rights. This is without prejudice to our right to
rely on the terms and conditions set out in the Second Draft SPA.

 

3. REIMBURSEMENT OF LOSS

 

3.1 In the event that the Dutch Consultation Requirements shall not have been
complied with prior to the Purchaser Offer Termination Time, we acknowledge that
you will suffer loss as a result of the expiry and resultant termination (such
in accordance with paragraphs 4.3 and 5.3 of the Offer Letter) of the Purchaser
Offer. Accordingly, subject to the satisfaction of the conditions referred to in
paragraph 3.2 below, we hereby agree that if the Dutch Consultation Requirements
shall not have been complied with prior to the Purchaser Offer Termination Time
(which, for the avoidance of doubt, may be extended by either Party pursuant to
paragraph 1.3 of the Offer Letter) we shall pay to you an amount of €10,000,000
(the Reimbursement Amount), which amount represents Parties’ genuine
pre-estimate of the loss that is expected to be suffered by you in such event.

 

3.2 The obligation of the Seller to pay the Reimbursement Amount in accordance
with paragraph 3.1 above, shall be subject to the satisfaction of the following
conditions precedent:

 

  (a) that the Dutch Consultation Requirements shall not have been complied with
prior to the Purchaser Offer Termination Time (and in this respect, the question
of whether or not the Dutch Consultation Requirements have been complied with
shall be determined on an objective basis and shall not be dependant on the
subjective view of either of the Parties);

 

  (b) that the Conditions contained in clause 3.1(a) and (b) of the Draft SPA
shall have been satisfied prior to the Purchaser Offer Termination Time;

 

  (c) that the Purchaser shall have complied in all material respects with its
obligations in respect of the Consultation Requirements as set out in the Offer
Letter; and

 

  (d) throughout the process surrounding the Consultation Procedures and the
Additional Consultation Procedures the Purchaser shall not, and shall have
procured that the members of the Purchaser Group and each of its and their
respective officers, directors, employees, representatives and advisors shall
not, in any way have committed any act or omission that is inconsistent with the
agreed key communication messages set out in Annex 1 to this letter, unless the
Purchaser can show that such inconsistency did not have a material adverse
effect on the compliance with the Consultation Requirements.

 

4. AGREEMENT WITH OTHER PROVISIONS OF THE OFFER LETTER

Subject to the terms and conditions of this letter (which shall prevail in the
case of any inconsistency with the terms of the Offer Letter), the Seller hereby
acknowledges its agreement with the terms and conditions of the Offer Letter.
However, it is acknowledged that nothing in this letter constitutes an
acceptance of the Purchaser Offer (either in the form of the First Option or the
Second Option)

 

2



--------------------------------------------------------------------------------

or the French Offer, as the case may be, although it is acknowledged that the
Seller shall, on the last day of the Purchaser Offer Period, be obliged to
accept the Purchaser Offer in the form of the Second Option if at that time the
Seller has not already accepted the Purchaser Offer in the form of the First
Option and the condition precedent set out in paragraph 2.3 above has been
satisfied.

 

5. COUNTERPARTS

This letter may be executed in any number of counterparts by the Parties to it
on separate counterparts and each counterpart will constitute an original.

 

6. MISCELLANEOUS

 

6.1 The provisions of paragraphs 13 (Announcements) and 14 (Confidentiality) of
the Offer Letter shall apply mutatis mutandis to the provisions of this letter.

 

7. GOVERNING LAW

 

7.1 This letter and any obligations arising out of or in connection with this
letter shall be governed by, and interpreted in accordance with, the laws of
England.

 

7.2 The courts of England are to have exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this letter, whether
contractual or non-contractual. For such purposes each party irrevocably submits
to the jurisdiction of the English courts, waives any objections to the
jurisdiction of those courts and irrevocably agrees that a judgment or order of
the English courts in connection with the matters set out in this letter is
conclusive and binding on it and may be enforced against it in the courts of any
other jurisdiction.

 

7.3 The Parties shall at all times maintain an agent for service of process and
any other documents in proceedings in England or any other proceedings in
connection the matters set out in this letter. The Purchaser’s agent for service
shall be Unilever PLC, Unilever House, Blackfriars, London EC4P 4BQ, United
Kingdom (or such other person as notified in writing to the Seller) and the
Seller’s agent for service shall be Sara Lee UK Finance Limited, 225 Bath Road,
Slough SL1 4AU, United Kingdom (or such other person as notified in writing to
the Purchaser). Any claim form, judgment or other notice of legal process shall
be sufficiently served if delivered to such agent at its address for the time
being. The Parties undertake not to revoke the authority of their respective
agents, without appointing another suitable party.

We kindly request you to return a countersigned copy of this letter as evidence
of your acceptance of the contents thereof.

 

Yours faithfully, Sara Lee Corporation By:   /s/ Mr Mitch Marcus Title:  
Authorised Representative

 

3



--------------------------------------------------------------------------------

SIGNED FOR ACCEPTANCE OF THE CONTENTS OF THIS LETTER:

 

Unilever N.V.   Unilever N.V. /s/ signature   /s/ signature Unilever PLC  
Unilever PLC /s/ signature   /s/ signature

 

4



--------------------------------------------------------------------------------

ANNEX 1

Agreed Communication Plan

 

•  

Our mutual aim is to leverage capabilities, employees, knowledge, expertise and
key brands, and to complete the consultation process in a timely manner.

 

•  

Maintain business as usual and delivery of 2009/10 business plan throughout the
period.

 

•  

Communicate and respond in a timely way to our respective customers, our people,
our partners, and our social partners.

 

•  

Work together to develop aligned employee communication strategies.

 

•  

Maintain demonstrated standards of behaviour to employees.

 

5